EXHIBIT 10.2
ADDENDUM
TO AGREEMENT BETWEEN
DOCTORDIRECTORY.COM, INC. AND MIDDLEBROOK PHARMACEUTICALS, INC.
DATED FEBRUARY 3, 2010
THIS ADDENDUM is made and entered into as of March 12, 2010 (this “Addendum”),
by and between MiddleBrook Pharmaceuticals, Inc. (“MBRK”), a Delaware
corporation with offices at 7 Village Circle, Suite 100, Westlake, TX 76262, and
DoctorDirectory.com, Inc. (“DD”), a South Carolina Corporation, with offices at
One Page Avenue, Suite 280, Asheville, NC 28801. MBRK and DD may be referred to
collectively as the “Parties” and individually as the “Party”.
WHEREAS, on February 3, 2010, MBRK and DD entered into a Promotion Agreement
(the “Agreement”) pursuant to which DD agreed to provide and MBRK agreed to pay
for certain services relating to the promotion of MOXATAG,
WHEREAS, as contemplated in Section 5.4 of the Agreement, MBRK has requested and
DD has agreed to provide promotional services to those prescribers in
territories that are not included in the current DD Target Segment Prescribers
List (as defined in EXHIBIT 1 to the Agreement),
NOW, THEREFORE, the Parties agree to the following:

  1.  
Capitalized terms in this Addendum shall have the terms ascribed in the
Agreement unless otherwise defined herein.
    2.  
DD will promote MOXATAG to New DD Target Segment Prescribers set forth in
EXHIBIT 1 to this Addendum (“Incremental Promotional Services”).
    3.  
DD shall provide Incremental Promotional Services commencing March 22, 2010,
(“Incremental Services Commencement Date”) for a period of 24 weeks (the
“Initial Incremental Promotional Services Term”) or for such additional weekly
periods as the Parties shall agree in writing.
    4.  
MBRK shall pay a deposit to DD equal to $60,000 (“Incremental Services Deposit”)
upon the Incremental Services Commencement Date. Thereafter, the Parties will
review the amount of the Incremental Services Deposit every fourteen (14) days
and where necessary, MBRK will make additional deposit payments to DD at an
amount equal to the promotion fees earned by DD for providing Incremental
Promotional Services pursuant to this Addendum (“Incremental Promotion Fees”) in
the most recent, preceding two-week period (“Incremental Promotional Measurement
Period”).
    5.  
Every two weeks, DD shall invoice MBRK for the Incremental Promotion Fees due
for the preceding two-week period. Such Incremental Promotion Fees shall be
calculated as follows:

 

 



--------------------------------------------------------------------------------



 



  (a)  
Weeks 1-4, $5.00 per total actual number of MOXATAG prescriptions filled during
the applicable Incremental Promotional Measurement Period and written by New DD
Target Prescribers as stipulated by the Prescriber Data (“Actual New DD Target
Segment MOXATAG TRx”)
    (b)  
Weeks 5-8, $7.50 per Actual New DD Target Segment MOXATAG TRx
    (c)  
Weeks 9-12, $10.00 per Actual New DD Target Segment MOXATAG TRx
    (d)  
Weeks 13-24, $12.50 per Actual New DD Target Segment MOXATAG TRx

  6.  
In the event the Addendum is terminated by MBRK prior to the expiration of the
Initial Incremental Promotional Services Term, MBRK agrees to pay DD those
Incremental Promotion Fees that would have been earned through the end of the
Initial Incremental Promotional Services Term.
    7.  
Except as supplemented by this Addendum, all terms and provisions of the
Agreement remain in full force and effect. This Addendum shall be deemed to be
part of the Agreement and, as supplemented in accordance herewith, the Agreement
is hereby ratified and declared in full force and effect.

IN WITNESS WHEREOF, the Parties hereto, each by a duly authorized
representative, have executed this Addendum as of the date first written above.

                  DoctorDirectory.com, Inc.   MiddleBrook Pharmaceuticals, Inc.
 
By:
/s/ Jay Grobowsky   By: /s/ David Becker
 
Name:   Jay Grobowsky     Name:   David Becker
 
Title:   CEO     Title:   Executive Vice President,
Chief Financial Officer     Date:   March 12, 2010     Date:   March 12, 2010

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
TO ADDENDUM
TO AGREEMENT BETWEEN
DOCTORDIRECTORY.COM, INC. AND MIDDLEBROOK PHARMACEUTICALS, INC.
DATED FEBRUARY 3, 2010
New DD Target Segment Prescribers
The Parties agree that the list of New DD Target Segment Prescribers
(hereinafter, the “New DD Target List”) will be provided to MBRK by DD. MBRK
shall have final approval of the New DD Target List, which shall be documented
in writing by the Parties. The New DD Target Segment Prescribers shall consist
of only those licensed prescribers whose clinical practice is consistent with
MOXATAG’s approved labeling, uses, and indication.
The New DD Target List includes, among others, those prescribers that MBRK
previously included in its healthcare practitioner call list and telemarketing
program. Any subsequent modifications to the New DD Target List will be as
approved in writing by the Parties.

 

 